        Case 2:17-cv-00497-RAJ Document 63 Filed 10/24/18 Page 1 of 2




                  United States District Court
                         WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE


  CITY OF SEATTLE and CITY OF
                                              JUDGMENT IN A CIVIL CASE
  PORTLAND,
                                              CASE NUMBER: C17-497 RAJ
               Plaintiffs,

        v.

  DONALD J. TRUMP, et al.,

               Defendants.



      Jury Verdict. This action came before the Court for a trial by jury. The issues
      have been tried and the jury has rendered its verdict.

  X   Decision by Court. This action came to consideration before the Court. The
      issues have been considered and a decision has been rendered.

THE COURT HAS ORDERED THAT

      As set forth in the Court’s Order and Judgment Granting Declaratory Relief of
October 24, 2018, it is hereby

       ADJUDGED against defendants Jefferson B. Sessions, III, Attorney General, and
Kirstjen M. Nielsen, Secretary of Homeland Security, that Section 9(a) of Executive
Order 13,768, “Enhancing Public Safety in the Interior of the United States,” is
unconstitutional; and it is further

       ADJUDGED against the same defendants that, because Section 9(a) of Executive
Order 13,768 directs Executive Branch administrative agencies to withhold funding that
Congress has not tied to compliance with 8 U.S.C. § 1373, it would be unconstitutional
for Executive Branch agencies to withhold appropriated funds from plaintiffs Cities of
Seattle and Portland pursuant to Section 9(a) of the Executive Order.

      This Judgment does not address whether any specific statutory grant program
permits grants to be conditioned on compliance with 8 U.S.C. § 1373.
  Case 2:17-cv-00497-RAJ Document 63 Filed 10/24/18 Page 2 of 2




DATED this 24th day of October, 2018.

                               WILLIAM M. McCOOL,
                               Clerk of the Court

                               By:      /s/ Victoria Ericksen
                                        Deputy Clerk
